Citation Nr: 0724112	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  He died in December 2003, and the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for pulmonary tuberculosis 
was established for the veteran as totally disabling pursuant 
to an August 1950 rating.  Pursuant to a February 1962 
rating, the veteran's tuberculosis was regarded as completely 
arrested.  Effective November 1968, the veteran's 
disabilities were rated as follows:  a 30 percent disability 
rating for removal of three ribs, and a 30 percent rating for 
partial collapse of the lung.  His combined rating was 50 
percent.  The veteran died in December 2003, with the 
immediate cause of death listed as aspiration pneumonia, 
carcinoma of the prostate and chronic renal failure.  
Hypertension was listed as another significant factor in his 
death.  

Because the basis for the veteran's service-connected 
disabilities was of a pulmonary nature, and a pulmonary 
disorder, bronchopneumonia, was listed as a principal cause 
of his death, the Board considers that a medical opinion is 
necessary in order to ascertain whether the service connected 
lung pathology played a role in the veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
referred to a VA physician specializing 
in pulmonary disorders for review.  That 
physician is requested to review the 
veteran's entire claims file, with 
particular attention to service connected 
residuals of tuberculosis as well as the 
veteran's death certificate and autopsy 
examination report.  The reviewer is then 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is at least as likely as not that the 
veteran's service-connected removal of 
three ribs and partially collapsed lung, 
stemming from pulmonary tuberculosis, 
caused the veteran's death or contributed 
substantially or materially to cause 
death.  All opinions must be supported by 
a written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The claimant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

